Citation Nr: 1826735	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for an enlarged prostate.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a renal stone.

3.  Entitlement to service connection for prostatic hypertrophy with voiding dysfunction.

4.  Entitlement to service connection for a renal stone.

5.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected pigmentary glaucoma.

6.  Entitlement to an increased disability rating in excess of 30 percent for pigmentary glaucoma.


REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1983 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2012, July 2014, and November 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that after the December 2012 rating decision denied the Veteran's increased rating claim for pigmentary glaucoma, a June 2014 Decision Review Officer (DRO) decision granted an increased disability rating of 30 percent effective from June 11, 2012, the Veteran's date of claim.  As the assigned evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Veteran was previously represented by the Disabled American Veterans.  In June 2013, the Veteran changed his representation to attorney Robert C. Brown Jr.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

As discussed in greater detail below, the Veteran's service connection claims for an enlarged prostate and a renal stone and were previously denied by a final December 1991 rating decision.  In the rating decisions dated in July 2014 and November 2014, the RO reopened the claims and proceeded to consider the issues on their merits.  However, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The record shows that after the statements of the case dated in June 2014 and March 2015, additional evidence was associated with the claims file, including a November 2014 VA examination, VA treatment records dated from July 2003 to December 2015, an August 2017 Disability Benefits Questionnaire (DBQ), and private treatment records dated from October 2013 to February 2017.  However, the Veteran waived the Agency of Original Jurisdiction's initial review of this evidence.  See Statements dated in January 2018 and August 2017.

The issue of entitlement to an increased disability rating in excess of 30 percent for pigmentary glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the Veteran's service connection claims for an enlarged prostate and a renal stone.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the December 1991 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's service connection claims for an enlarged prostate and a renal stone.

3.  The Veteran's current prostatic hypertrophy with voiding dysfunction is related to the enlarged prostate he experienced during service.

4.  The Veteran does not currently have a renal stone or any residuals thereof.

5.  The Veteran's current headaches are attributable to his service-connected pigmentary glaucoma.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision that denied the Veteran's service connection claim for an enlarged prostate is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the December 1991 rating decision is new and material, and the claim of entitlement to service connection for an enlarged prostate is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The December 1991 rating decision that denied the Veteran's service connection claim for a renal stone is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).

4.  The evidence received since the December 1991 rating decision is new and material, and the claim of entitlement to service connection for a renal stone is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for prostatic hypertrophy with voiding dysfunction have been met.  38 U.S.C. §§ 1101, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017) 

6.  The criteria for entitlement to service connection for a renal stone have not been met.  38 U.S.C. §§ 1101, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017) 

7.  The Veteran's headaches are proximately due to, or the result of, his service-connected pigmentary glaucoma.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Whether New and Material Evidence has been Submitted to Reopen the Previously Denied Service Connection Claims for an Enlarged Prostate and a Renal Stone

The Veteran's service connection claims for an enlarged prostate and a renal stone were initially denied in a December 1991 rating decision.  The rating decision stated that a current diagnosis was not shown for either disorder.  The Veteran was informed of this decision and his appellate rights in a December 1991 letter.  However, he did not file a notice of disagreement or submit additional evidence related to his claims within one year of the date of notification.  Therefore, the December 1991 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

At the time of the December 1991 rating decision, the evidence of record included the Veteran's statements, his service treatment records (STRs), and a July 1991 VA examination.

The STRs show that the Veteran's genitourinary system as well as his anus and rectum were found to be normal upon clinical evaluation in the June 1983 enlistment examination.  The urinalysis was negative for albumin.  In the June 1983 Report of Medical History, the Veteran denied having a history of frequent or painful urination, or of a kidney stone or blood in urine.  A subsequent November 1987 STR noted the Veteran's report of a sore back and a urinary tract infection that had lately been coming and going on a frequent basis.  In a July 1989 service examination, there were still no relevant abnormalities in the clinical evaluation.  The urinalysis was again noted to be negative for albumin.  In the corresponding July 1989 Report of Medical History, the Veteran maintained his previous denials regarding a kidney stone or blood in urine, and frequent or painful urination.

A master problem list in the STRs noted that from September 1990 to January 1991, the Veteran had experienced a urinary tract infection.  In September 1990, an STR reported that the Veteran woke up that morning with urinary frequency, urgency, and slight dysuria.  The assessment was probable urethritis, rule out calculus.  The record indicated that the Veteran was advised to strain his urine.  After this visit, a September 1990 radiologic kidney, ureter, and bladder (KUB) study was requested to rule out calcium.  The impression stated that no intra-abdominal lesions were demonstrable.  Following the study, a September 1990 STR noted that the Veteran doing better after treatment with fluids and Percocet.  The assessment was urethritis, probable calculus.  A later September 1990 STR reported that the Veteran returned for a follow up, and he was feeling much better.  There was no further pain, fever, dysuria, or hematuria.  The Veteran believed that he had passed a stone, but he did not save it.  The assessment was urinary tract infection/probable renal stone that had resolved.

In October 1990, a request for an intravenous pyelogram (IVP) stated that the Veteran was experiencing dysuria and hematuria.  He also had left-sided flank pain, a positive urine culture, and questionable calculus; but a negative KUB study.  The IVP report stated that a small postvoiding residual was noted in the urinary bladder, but the etiology was undetermined.  The urinary system was otherwise within normal limits with no evidence of urolithiasis.  A subsequent October 1990 record from the emergency room noted that the Veteran had been passing blood and having painful urination that evening.  The record stated that the Veteran had costovertebral angle pain 2 to 3 weeks ago and a clinical diagnosis for a kidney stone, but no stone was actually retrieved and the x-rays were negative.  The assessment was acute urinary tract infection.  The record questioned whether cystitis -prostatitis should also be assessed.  Following this visit, the Veteran was seen again on October 16, 1990 and noted to be doing better with medication.  The assessment was urethritis.  However, the Veteran was given a physical profile next day for renal calculus/urethritis that was set to expire on October 26, 1990.  On that date, an STR noted the Veteran's complaint of a possible urinary tract infection.  The provider stated that they were following up on the symptoms noted in the IVP report.  The Veteran had been treated with symptoms for two weeks; and both his KUB and IVP study had been within normal limits.  He was doing well with no problems.  The assessment was urinary tract infection.

On November 2, 1990, an STR reported that the urine culture was negative, and the Veteran was doing well with no problems after finishing his medication.  The assessment was hematuria, probable calculus, resolved.  A subsequent laboratory result notification explained that the results of a voiding cystourethrogram (VCUG) that was performed on November 15, 1990 in relation to his post void residual urine and difficulty initiating voluntary micturition.  The VCUG report also noted that the Veteran had a urinary tract infection/hematuria.  The request for the test questioned whether calculus was present.  The radiologic diagnosis was minimal postvoiding residual in the urinary bladder of an undeterminable etiology.  The notification stated that the results were consistent with an enlarged prostate and the Veteran needed to return for his prostate to be checked before he was scheduled for an appointment with a urologist.  In December 1990, an STR reported that the Veteran's prostate was within normal limits.  The assessment was hematuria, urethritis, and questionably calculus.  A consultation was planned with a urologist.  

In the April 1991 separation examination, the Veteran's genitourinary system continued to be normal.  The report did not include urinalysis results.  The report also stated that his anus and rectum were normal, noting that the prostate was ok.  In the April 1991 Report of Medical History, the Veteran reported frequent painful urination and kidney stone or blood in urine.  The physician's summary stated that in late 1990 and early 1991, the Veteran had symptoms and suspected a stone.  The record indicated that he was treated for an infection of the urinary tract, and he was fine at the time of the separation examination.

In the July 1991 VA general medical examination after service, the examiner noted that the Veteran had experienced a history or urinary burning, but no discharge or Reiter's syndrome.  There was also no definite history of a stone.  An examination of the genitourinary system revealed that there was no costovertebral angle or suprapubic tenderness.  The prostate examination was normal, and no tenderness or nodules were present.  A urinalysis associated with the examination was negative for protein.  The diagnosis was history of urethritis that was treated, but not presently symptomatic.

In reviewing the evidence associated with the claims file since the December 1991 rating decision, the Board first notes that additional copies of STRs were associated with the claims file.  However, these records are duplicates of the STRs that were of record at the time of the December 1991 rating decision.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and the Veteran's claims should not be reconsidered on this basis.

Since the December 1991 rating decision, the evidence that has been associated with the record includes an October 2013 private examination from Dr. E.  In the examination report, Dr. E. noted that the Veteran experienced an enlarged prostate during service, which was examined.  Since that time, the Veteran had continued to experience difficulty with voiding.  Dr. E. diagnosed the Veteran with prostatic hypertrophy with obstructive voiding difficulty.  Dr. E. also stated that the Veteran experienced a painful kidney stone on the right side during service.  According to Dr. E., the Veteran still had intrusive thoughts of having another stone, but he had not experienced any subsequent kidney stones.  Despite this finding, Dr. E. diagnosed the Veteran with ureterolithiasis (kidney stone).  Dr. E. added that the obstruction from the Veteran's prostate made him more prone to increased pressure in the backup from the prostate into the urethra and kidneys; and the Veteran was consequently more prone to developing a kidney stone.  Dr. E. concluded the report by opining that it was at least as likely as not that each of these diagnoses was due to, or a consequence of, the Veteran's military service.

The Board finds that Dr. E.'s opinion is new as it was not previously of record; and it is material to both of the service connection claims as it concerns the previously unestablished fact of a positive nexus between the Veteran's claimed disorders and service.  As such, the service connection claims for residuals of an enlarged prostate and a renal stone are reopened, and the Veteran's appeal is granted to this extent.

As discussed above, the RO has already addressed the merits of the Veteran's service connection claims for prostatic hypertrophy and a renal stone.  Consequently, there is no prejudice to the Veteran in the Board proceeding to adjudicate these claims on their merits.  Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993).

Service Connection Claims for Prostatic Hypertrophy with Voiding Dysfunction and a Renal Stone

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the Veteran's service connection claim for prostatic hypertrophy with obstructive voiding difficulty, the Board notes that the STRs contain evidence that the Veteran was notified during service that his symptoms of post-voiding residual urine and difficulty voiding were consistent an enlarged prostate.  In addition to the normal finding for the prostate from the July 1991 VA examination, the post-service evidence shows that his prostate was noted to be normal in a July 2003 VA treatment record.  This record also stated that the Veteran's genitourinary system was negative for symptoms of dysuria, frequency, nocturia, urgency, hematuria, or incontinence.  The Board notes that the Veteran also denied symptoms of urinary frequency, hesitancy, or nocturia in a December 2015 VA treatment record, despite the fact that his private treatment records reflect that he had complaints of voiding dysfunction before and after this record.

During a November 2014 VA examination of the male reproductive system, the examiner stated that the Veteran had a bladder outlet obstruction that was the cause of his voiding dysfunction.  The Board notes that a bladder outlet obstruction is a blockage that slows or stops urine flow out of the bladder, and the most common cause is an enlarged prostate.  See Eric P. Castle, Bladder Outlet Obstruction:  Causes in Men?, Mayo Clinic (Nov. 17, 2017), https://www.mayoclinic.org/diseases-conditions/benign-prostatic-hyperplasia/expert-answers/bladder-outlet-obstruction/faq-20058537.  However, the November 2014 examiner noted that the Veteran's prostate was normal upon examination.

The November 2014 VA examiner gave a negative nexus opinion, stating that it was less likely than not that the Veteran had a diagnosis of a prostate disorder that was incurred in or caused by frequent or painful urination during service.  The examiner stated that the Veteran's STRs showed a history of urethritis, and the only diagnosis was a clinical history for renal stones.  The STRs failed to show that a renal stone was passed or ever existed.  The examiner stated that the notification letter from the STRs indicated that he experienced a one-time prostate condition.  However, the July 1991 VA examination conducted within one year of separation showed that the Veteran's prostate was normal.  There was no further evidence in the STRs to indicate that a chronic condition developed; and the post-service medical records did not indicate that the Veteran experienced a continuity of symptoms.  Lastly, the November 2014 VA examination did not reveal enlargement of the prostate.

Less than a year after the examination, a September 2015 operative report from a cystoscopy stated noting that the indications for the procedure included the Veteran's history of voiding dysfunction symptoms.  The surgeon added that he had a suspicion that the Veteran had a urethral stricture.  Under the description of the procedure, the surgeon noted that Veteran's prostate was mildly enlarged, and his urethra was a bit narrowed.  The surgeon opined that his urinary symptoms could be explained by the presence of a bladder neck obstruction.  His postoperative diagnoses included bladder outlet obstruction from bladder neck obstruction and mild bulbar urethral stenosis.  The Board notes that an enlarged prostate can be a cause of both bladder neck obstructions and urethral strictures.  See Bladder Neck Obstruction, Healthline (Apr, 19, 2017), https://www.healthline.com/health/bladder-outlet-obstruction; see also Urethral Stricture, Mayo Clinic (Apr. 19, 2017), https://www.mayoclinic.org/diseases-conditions/urethral-stricture/symptoms-causes/syc-20362330.  

Following this procedure, Dr. E.'s October 2013 diagnosis was also supported by an October 2016 Urology Associates, Inc. record that noted a current impression of benign prostatic hyperplasia with lower urinary tract symptoms.  The Board notes that benign prostatic hyperplasia is also known as benign prostatic hypertrophy.  See Levi A. Deters et al., Benign Prostatic Hyperplasia (BPH), Medscape (Dec. 18, 2017), https://emedicine.medscape.com/article/437359-overview.  These records as well as the November 2014 VA examiner's finding of voiding dysfunction establish the presence of a current diagnosis for prostatic hypertrophy and voiding dysfunction.

Although the Board acknowledges the July 2003 VA treatment record indicating that the Veteran failed to report any symptoms of voiding dysfunction, the Veteran's other statements and reports to his medical providers have been consistent in describing persistent problems with voiding dysfunction since his time in service.  Affording the Veteran the benefit of the doubt, the Board finds his reports of symptoms of voiding dysfunction since service to be credible.

The Board has evaluated the probative value provided by the medical opinions from Dr. E. and the November 2014 VA examiner.  Although the VA examiner's opinion emphasized the fact that the Veteran's prostate was found to be normal when it was assessed after service, including at the time of the November 2014 VA examination, the examiner did not address whether the Veteran's enlarged prostate during service could have caused his post-service symptoms of voiding dysfunction or his current bladder outlet obstruction.  In contrast, Dr. E.'s opinion reflects that the Veteran's voiding dysfunction was the result of the enlarged prostate that was noted during service.  The record also shows that there is now current evidence of the prostatic hypertrophy that Dr. E. related to service.  Dr. E.'s opinion did not, however, address the significance of the normal findings for the Veteran's prostate in the initial evidence after service.

In summary, the Board finds that both the positive and negative evidence is of approximately equal evidentiary weight.  Under these circumstances, the reasonable doubt created by this approximate balance of positive and negative evidence must be resolved in favor of the Veteran.  38 U.S.C. § 5107(b).  Consequently, entitlement to service connection for prostatic hypertrophy with voiding dysfunction is granted.

Regarding the Veteran's service connection claim for a renal stone, the Board does not find that the Veteran has a current diagnosis for a renal stone or any residuals thereof.  The Board does not find the diagnosis noted by Dr. E. to be probative as it is inconsistent with his statement that the Veteran has not experienced a kidney stone since service.  Dr. E's finding that the Veteran is more prone to kidney stones as a result of his prostatic hypertrophy also fails to establish that the Veteran has actually developed a kidney stone during the appeal period.  Moreover, neither Dr. E. nor the other evidence of record has identified any current residuals that the Veteran experiences as a result of a kidney stone during service.  Indeed, Dr. E. attributed the Veteran's current voiding dysfunction to his prostatic hypertrophy and suggested that if the Veteran became service-connected for ureterolithiasis (kidney stone), the disability should be rated as noncompensable under Diagnostic Code 7510, 38 C.F.R. § 4.115b.  

Dr. E.'s findings are consistent with the remaining evidence of record.  In August 2015, the Veteran sought treatment for a kidney stone and urinary tract infection from the Gilbert Medical Center.  He reported that he had a positive urinalysis for E. coli in June 2015, and he began to have right sided flank pain in August 2015.  The record noted that a urinalysis at that time showed an infection, and that the Veteran would be evaluated for a kidney stone.  In September 2015, a CT scan of the abdomen and pelvis from Lakepointe Imaging Center noted in the findings that the kidneys were normal with no calculus or hydronephrosis.  In addition, another CT scan of the abdomen and pelvis from this provider in February 2017 stated in the impression there was no evidence of renal stones or obstructive uropathy.  However, there was evidence of an enlarged nodular prostate that was indenting the posterior wall of the bladder.  The record also contains an October 2016 record from Urology Associates, Inc. that noted that the Veteran had a longstanding slow urinary stream that dated back to his military service.  The record also observed that the Veteran had a cystoscopy test performed during service after he passed a stone.  However, this record similarly contains no indication that the Veteran had a kidney stone after service.  Moreover, although this record referenced the Veteran's history of voiding dysfunction, it does not attribute the complaint to a kidney stone during service.  

Based on the foregoing, the most probative evidence of record fails to reflect that the Veteran received a valid diagnosis for a renal stone or any residuals thereof at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowky v. Shinseki, 26 Vet. App. 289 (2013).  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. § 3.303.  

The Board acknowledges the Veteran's contention that he has a renal stone or residuals thereof.  However, the Board finds that the Veteran is not competent to provide a diagnosis for such a disorder or to identify any associated residuals.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the whether the Veteran has a renal stone or associated residuals is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the presence of a current disability based on his current complaints are not competent evidence of a diagnosis.  

The Board also notes that to the extent that the Veteran is contending that his voiding dysfunction is a residual of an in-service renal stone, the Board notes that this symptomatology is already contemplated in the Board's grant of service connection for prostatic hypertrophy with voiding dysfunction.  38 C.F.R. § 4.14.  The Board also notes that although Dr. E. referenced the Veteran's intrusive thoughts of another kidney stone, he did not diagnose the Veteran with any related psychiatric disorder; and the record does not contain evidence of such a diagnosis.

Absent evidence of a current disability, the preponderance of the evidence is against the service connection claim for a renal stone.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.

Service Connection Claim for Headaches 

In addition to the requirements for service connection discussed above, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In this case, the record has raised the theory that the Veteran's headaches are secondary to his service-connected pigmentary glaucoma.  The record includes several medical opinions that have addressed the question of whether the Veteran's headaches are proximately due to, or the result of, his pigmentary glaucoma disability.  During the private medical examination conducted in October 2013, Dr. E. observed that the Veteran had pigmentary glaucoma.  He also noted that the Veteran currently experienced headaches that began in the back of his head and traveled forward with a tight, full feeling.  The headaches occurred after being in bright lights, while driving at night, or when the Veteran's eyes were irritated.  Dr. E. diagnosed the Veteran with headaches secondary to glaucoma.  He explained that the abnormal pressure from the glaucoma caused the Veteran's headaches.

In conjunction with a November 2014 VA examination of the Veteran's pigmentary glaucoma disability, the examiner, an optometrist, opined that it was at least as likely as not that the Veteran's headaches were proximately due to his pigmentary glaucoma disability.  The examiner noted that the Veteran's glaucoma was not currently well-controlled, and the pressure inside the eyes was elevated.  When pressure inside the eyes is elevated, it can lead to pressure in and around the eyes.  The examiner indicated that medical literature provided that the resulting pressure could also lead to a headache behind the eyes and in the frontal area.

The Veteran was also provided with a November 2014 VA examination in relation to his service connection claim for headaches.  The examiner, an ambulatory care certified physician assistant, opined that the Veteran's headaches were less likely than not proximately due to, or the result of, his service-connected pigmentary glaucoma.  The examiner stated that pigmentary glaucoma displays symptoms of blurred vision, a colored halo around lights, and mild ocular pain.  The examiner explained that headaches are not associated with pigmentary glaucoma, and there was no current medical evidence of such an association.

In evaluating the medical opinions of record, the Board finds that the November 2014 physician assistant's opinion is less probative than the opinions of the optometrist and Dr. E.  Although the physician assistant discussed several symptoms that were associated with pigmentary glaucoma, he did not address the symptom of pressure that was highlighted by the optometrist and Dr. E. as the source of the Veteran's headaches.  Given the optometrist's special training regarding eye health, the Board finds that her assessment of the current symptoms and disorders associated with pigmentary glaucoma carries greater weight than the findings of the physician assistant.  In addition, the optometrist's statement that her conclusion was supported by medical literature directly contradicts the physician assistant's assertion that there was no medical evidence of an association between headaches and pigmentary glaucoma.  The optometrist's opinion is also consistent with the conclusion and rationale provided by Dr. E.  

Consequently, the weight of the evidence supports finding that the Veteran's current headaches are due to, or the result of, his pigmentary glaucoma.  Service connection for headaches is therefore granted as secondary to service-connected pigmentary glaucoma.  38 C.F.R. § 3.310.  In light of this grant of secondary service connection, the Board need not consider whether the Veteran's headaches are directly related to service.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an enlarged prostate is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a renal stone is reopened.

Entitlement to service connection for prostatic hypertrophy with voiding dysfunction is granted.

Entitlement to service connection for a renal stone is denied.

Entitlement to service connection for headaches is granted as secondary to service-connected pigmentary glaucoma.

REMAND

A remand is necessary for the Veteran's increased rating claim for pigmentary glaucoma to obtain an additional VA examination and medical opinion.  The Veteran's pigmentary glaucoma is currently rated under 38 C.F.R. § 4.79, Diagnostic Code 6013-6080.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27 (2017). Under these criteria, Diagnostic Code 6013 provides that open angle glaucoma is to be rated based on visual impairment due to open angle glaucoma.  Diagnostic Code 6080 rates eye disorders based on visual field defects.   

In this case, the RO has conceded that the Veteran has a visual field defect.  Using the information presented in the Goldmann chart that accompanied the July 2012 VA examination of the Veteran's eye disability, the RO determined that the Veteran was entitled to a 30 percent disability rating under Diagnostic Code 6080.  However, the July 2012 VA examiner marked that the Veteran did not have a visual field defect.  In a subsequent November 2014 VA examination and a private Disability Benefits Questionnaire (DBQ) completed by Dr. S. in August 2017, the examiners also marked that the Veteran did not have a visual field defect.  Based on the evidence currently of record, it is unclear whether a visual field defect has been present at any point in the appeal; and if so, whether such a defect is associated with the Veteran's service-connected pigmentary glaucoma.  If the Veteran does have a visual field defect, the Board notes that the August 2017 DBQ did not include a Goldmann chart that is needed to rate the disability.  38 C.F.R. § 4.77(a).  Consequently, the Board finds that the Veteran should be provided with a VA examination to clarify whether a visual field defect is present.  The examiner should explain his finding and address the results of the VA examinations dated in July 2012 and November 2014, as well as the February 2017 DBQ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his service-connected pigmentary glaucoma.  The AOJ should specifically request that the Veteran submit, or provide authorization to allow VA to obtain, any Goldmann chart that is associated with the August 2017 Disability Benefits Questionnaire completed by Dr. S.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Oklahoma City VA Health Care System, dated since December 2015.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected pigmentary glaucoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's pigmentary glaucoma.  In particular, he or she should indicate whether the Veteran has a visual field defect (or a condition that may result in a visual field defect).  If a defect is present, the examiner should state whether it is associated with his pigmentary glaucoma disability.  

The examiner should also address whether there was evidence of a visual field defect in the VA examinations conducted in July 2012 and November 2014.  If visual field testing results from the February 2017 DBQ completed by Dr. S. are obtained, the examiner should additionally address these findings.  If a visual field defect was present, the examiner should explain, to the extent possible, why the examiners and Dr. S. marked that the Veteran did not have a visual field defect in the reports.

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Not less than 2 recordings, and when possible, 3 will be made.  The results must be recorded on standard Goldmann charts, all of which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


